DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Card et al. (US 7392488 B2, published: 6/24/2008), in view of Griggs et al. (US 8458169 B2, published: 6/4/2013).
Claim 1. (Currently Amended):  Card teaches a tree-information-providing device comprising: a memory (Internal Memory 1503, External Storage 1505 [Card, FIG. 15]); and a controller (Processor 1502 [Card, FIG. 15]) configured to accept a user input from an input interface (Keyboard 1504, Cursor Control Device 1506 [Card, FIG. 15]), access the memory configured to store tree information that includes pieces of information about many hierarchized elements, and generate a screen command related to a display screen of a display (a visualization is created which presents a representation of the complete collection of information on the display [Card, 3:39-40].  Such operations that would be performed by the processor 1502 would include the processing steps described in the flowchart of FIG. 1 and the accompanying descriptions [Card, 16:44-47]), wherein the controller is configured to execute:
causing the elements included in the tree information to be displayed on the display, in response to a user input for display of the elements (a visualization is created which presents a representation of the complete collection of information on the display.  A user may dynamically manipulate views of the structure by selecting one or more focus nodes, thus causing a recalculation of the degree of interest [Card, 3:39-40 and 3:48-50]);
accepting a user input for an expanding operation for any of the elements displayed on the display (the present invention provides for a user to expand part of the tree into this unused space [Card, 11:8-9, FIG. 2]);
in response to the expanding operation, displaying the element targeted by the expanding operation in a vertical reference region extending in a longitudinal direction, the vertical reference region being defined at a particular position in a width direction of the display (node expansion occurs when there is still vertical space available on the display. Expansion occurs on the "most interesting node". The number of levels below the focus node to expand automatically can be controlled by the user [Card, 11:16-19, FIGS. 2-3].  In FIG. 3, a node 301 of the tree displayed in FIG. 2 has been selected. The node 301 is on the next level down, and selection causes the changing of the DOI calculation for the nodes. When the tree is displayed, node 201 is reduced in size and child nodes 302 below the new focus node 301 in the tree are increased in size, according to the computed DOI's for the nodes [Card, 8:40-46]; Examiner's Note: as illustrated in FIGS. 2-3, an expanding operation will expand vertically below, and open horizontally in width relative to the expanded node above);
expanding child elements in a width direction region extending in the width direction one layer below the element on the display, if the element displayed in the vertical reference region has received the expanding operation, and one or more child elements are subordinate to the element on a layer lower than the element in the tree information (in FIG. 3, a node 301 of the tree displayed in FIG. 2 has been selected. The node 301 is on the next level down, and selection causes the changing of the DOI calculation for the nodes. When the tree is displayed, node 201 is reduced in size and child nodes 302 below the new focus node 301 in the tree are increased in size, according to the computed DOI's for the nodes [Card, 8:40-46]; Examiner's Note: one or more children are subordinate to the expanded node above it).

Card does not teach accepting a user input for a width direction slide operation; causing all the elements included in the width direction region, which are targeted by the width direction slide operation, to laterally slide together in the width direction, in response to the width direction slide operation; and causing child elements subordinate to an element that has gone beyond the vertical reference region in the width direction to be hidden on the display.
However, Griggs teaches accepting a user input for a width direction slide operation; causing all the elements included in the width direction region, which are targeted by the width direction slide operation, to laterally slide together in the width direction, in response to the width direction slide operation; and causing child elements subordinate to an element that has gone beyond the vertical reference region in the width direction to be hidden on the display (the slide show can animate the snapshots by scrolling a snapshot out of a display area while scrolling another snapshot into the display area, mimicking a sliding motion, according to the direction of movement of the pointing device.  Once the scrolling motion has stopped, the selected display item (e.g., the display item represented by icon 244a) can be restored [Griggs, 7:6-9 and 7:19-21, FIG. 3A]; Examiner's Note: as illustrated in FIG. 3A, the child elements can be scrolled in the width direction. Element 306 is shown to be half off the screen.  Those familiar with computer scrolling will recognize that with more elements than screen space, they will be hidden from view until scrolled).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of Card to include the scrolling of nodes feature of Griggs.
One would have been motivated to make this modification to ensure that all data can be viewed by a user, no matter the size of the screen, by scrolling to positions that are not yet displayed until the user scrolls through the data.  Such allows the display of an abundance of data according to a user's input.  This allows for more data to be displayed on displays with a fixed area of presentation.

Claim 2. (Currently Amended):  The combination of Card and Griggs, teaches the tree-information-providing device according to claim 1.  Card further teaches wherein the controller is configured to further execute maintaining a size of each of the elements displayed on the display at a fixed size and displaying elements within a range that fits in a display area of the display, among all the elements requested to be displayed, on the display (a visualization is created which presents a representation of the complete collection of information on the display. The visualization fits completely within a fixed area of the computer-based display, negating the need to scroll information into or out of the display area [Card, 3:41-43].  There is a fixed original size for several incremental sizes of nodes [Card, 8:61-62]).

Claim 9. (Currently Amended):  The combination of Card and Griggs, teaches the tree-information-providing device according to claim 1.  Card further teaches wherein the controller is configured to further execute displaying a line connecting each of the child element and an element to which the child element is subordinate on the display together, when displaying the child elements on the display ([Card, FIGS. 2-5]; Examiner's Note: as illustrated).

Claim 10. (Currently Amended):  Card teaches a non-transitory computer readable medium (Internal Memory 1503, External Storage 1505 [Card, FIG. 15]) having thereon instructions for tree information provision that a controller (Processor 1502 [Card, FIG. 15]) is caused to execute, the controller being configured to accept a user input from an input interface (Keyboard 1504, Cursor Control Device 1506 [Card, FIG. 15]), access a memory storing tree information that includes pieces of information about a plurality of hierarchized elements, and generate a screen command related to a display screen of a display (a visualization is created which presents a representation of the complete collection of information on the display [Card, 3:39-40].  Such operations that would be performed by the processor 1502 would include the processing steps described in the flowchart of FIG. 1 and the accompanying descriptions [Card, 16:44-47]), wherein the instructions, when executed on a computer, perform a method for causing the controller to realize:
causing the elements included in the tree information to be displayed on the display, in response to a user input for display of the elements (a visualization is created which presents a representation of the complete collection of information on the display.  A user may dynamically manipulate views of the structure by selecting one or more focus nodes, thus causing a recalculation of the degree of interest [Card, 3:39-40 and 3:48-50]);
accepting a user input for an expanding operation for any of the elements displayed on the display (the present invention provides for a user to expand part of the tree into this unused space [Card, 11:8-9, FIG. 2]);
in response to the expanding operation, displaying the element targeted by the expanding operation in a vertical reference region extending in a longitudinal direction, the vertical reference region being defined at a particular position in a width direction of the display (node expansion occurs when there is still vertical space available on the display. Expansion occurs on the "most interesting node". The number of levels below the focus node to expand automatically can be controlled by the user [Card, 11:16-19, FIGS. 2-3].  In FIG. 3, a node 301 of the tree displayed in FIG. 2 has been selected. The node 301 is on the next level down, and selection causes the changing of the DOI calculation for the nodes. When the tree is displayed, node 201 is reduced in size and child nodes 302 below the new focus node 301 in the tree are increased in size, according to the computed DOI's for the nodes [Card, 8:40-46]; Examiner's Note: as illustrated in FIGS. 2-3, an expanding operation will expand vertically below, and open horizontally in width relative to the expanded node above);
if the element displayed in the vertical reference region has received the expanding operation, and one or more child elements are subordinate to the element on a layer lower than the element in the tree information, expanding and displaying the child elements in a width direction region extending in the width direction one layer below the element on the display (in FIG. 3, a node 301 of the tree displayed in FIG. 2 has been selected. The node 301 is on the next level down, and selection causes the changing of the DOI calculation for the nodes. When the tree is displayed, node 201 is reduced in size and child nodes 302 below the new focus node 301 in the tree are increased in size, according to the computed DOI's for the nodes [Card, 8:40-46]; Examiner's Note: one or more children are subordinate to the expanded node above it).

Card does not teach accepting a user input for a width direction slide operation; causing all the elements included in the width direction region, which are targeted by the width direction slide operation, to laterally slide together in the width direction, in response to the width direction slide operation; and causing child elements subordinate to an element that has gone beyond the vertical reference region in the width direction to be hidden on the display.
However, Griggs teaches accepting a user input for a width direction slide operation; causing all the elements included in the width direction region, which are targeted by the width direction slide operation, to laterally slide together in the width direction, in response to the width direction slide operation; and causing child elements subordinate to an element that has gone beyond the vertical reference region in the width direction to be hidden on the display (the slide show can animate the snapshots by scrolling a snapshot out of a display area while scrolling another snapshot into the display area, mimicking a sliding motion, according to the direction of movement of the pointing device.  Once the scrolling motion has stopped, the selected display item (e.g., the display item represented by icon 244a) can be restored [Griggs, 7:6-9 and 7:19-21, FIG. 3A]; Examiner's Note: as illustrated in FIG. 3A, the child elements can be scrolled in the width direction. Element 306 is shown to be half off the screen.  Those familiar with computer scrolling will recognize that with more elements than screen space, they will be hidden from view until scrolled).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of Card to include the scrolling of nodes feature of Griggs.
One would have been motivated to make this modification to ensure that all data can be viewed by a user, no matter the size of the screen, by scrolling to positions that are not yet displayed until the user scrolls through the data.  Such allows the display of an abundance of data according to a user's input.  This allows for more data to be displayed on displays with a fixed area of presentation.

Claim 11. (Currently Amended):  The combination of Card and Griggs, teaches the non-transitory computer readable medium according to claim 10.  Card further teaches further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize maintaining a size of each of the elements displayed on the display at a fixed size and displaying elements within a range that fits in a display area of the display, among all the elements requested to be displayed, on the display (a visualization is created which presents a representation of the complete collection of information on the display. The visualization fits completely within a fixed area of the computer-based display, negating the need to scroll information into or out of the display area [Card, 3:41-43].  There is a fixed original size for several incremental sizes of nodes [Card, 8:61-62]).

Claim 18. (Currently Amended):  The combination of Card and Griggs, teaches the non-transitory computer readable medium according to claim 10.  Card further teaches further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize displaying a line connecting each of the child element and an element to which the child element is subordinate on the display together, when displaying the child elements on the display ([Card, FIGS. 2-5]; Examiner's Note: as illustrated).

Claims 3, 4, 12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Card et al. (US 7392488 B2, published: 6/24/2008) and Griggs et al. (US 8458169 B2, published: 6/4/2013), and in further view of Stead (US 6380947 B1, published: 4/30/2002).
Claim 3. (Currently Amended):  The combination of Card and Griggs, teaches the tree-information-providing device according to claim 2.  The combination of Card and Griggs, does not teach wherein the controller is configured to further execute: accepting a user input for a longitudinal direction slide operation; and causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction, in response to the longitudinal direction slide operation.
However, Stead teaches wherein the controller is configured to further execute: accepting a user input for a longitudinal direction slide operation; and causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction, in response to the longitudinal direction slide operation (window 1000 can include up scrolling button 1011, down scrolling button 1012, and vertical scrolling field 1014 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within first display area 1010. Up scrolling button 1021, down scrolling button 1022, vertical scrolling bar 1023, and vertical scrolling field 1024 can be included within window 1000 to control the scrolling of nodes (e.g., non-terminal nodes, non-terminal data, etc.) displayed within second display area 1010. Window 1000 can include up scrolling button 1031, down scrolling button 1032, vertical scrolling bar 1033, and vertical scrolling field 1034 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within third display area 1030 [Stead, 5:50-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of the combination of Card and Griggs, to include the scrolling of fields feature of Stead.
One would have been motivated to make this modification to allow users to scroll through fields upon command, and see more information than can be displayed on a single display, by scrolling additional data onto and off of the screen.

Claim 4. (Currently Amended):  The combination of Card and Griggs, teaches the tree-information-providing device according to claim 2.  The combination of Card and Griggs, does not teach wherein the controller is configured to further execute causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction so that the width direction region fits in the longitudinal direction, if the width direction region where the child elements newly expanded in response to the expanding operation are to be displayed goes beyond the display area of the display in the longitudinal direction.
However, Stead teaches wherein the controller is configured to further execute causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction so that the width direction region fits in the longitudinal direction, if the width direction region where the child elements newly expanded in response to the expanding operation are to be displayed goes beyond the display area of the display in the longitudinal direction (window 1000 can include up scrolling button 1011, down scrolling button 1012, and vertical scrolling field 1014 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within first display area 1010. Up scrolling button 1021, down scrolling button 1022, vertical scrolling bar 1023, and vertical scrolling field 1024 can be included within window 1000 to control the scrolling of nodes (e.g., non-terminal nodes, non-terminal data, etc.) displayed within second display area 1010. Window 1000 can include up scrolling button 1031, down scrolling button 1032, vertical scrolling bar 1033, and vertical scrolling field 1034 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within third display area 1030 [Stead, 5:50-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of the combination of Card and Griggs, to include the scrolling of fields feature of Stead.
One would have been motivated to make this modification to allow users to scroll through fields upon command, and see more information than can be displayed on a single display, by scrolling additional data onto and off of the screen.

Claim 12. (Currently Amended):  The combination of Card and Griggs, teaches the non-transitory computer readable medium according to claim 11.  The combination of Card and Griggs, does not teach further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize: accepting a user input for a longitudinal direction slide operation; and causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction, in response to the longitudinal direction slide operation.
However, Stead teaches further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize: accepting a user input for a longitudinal direction slide operation; and causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction, in response to the longitudinal direction slide operation (window 1000 can include up scrolling button 1011, down scrolling button 1012, and vertical scrolling field 1014 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within first display area 1010. Up scrolling button 1021, down scrolling button 1022, vertical scrolling bar 1023, and vertical scrolling field 1024 can be included within window 1000 to control the scrolling of nodes (e.g., non-terminal nodes, non-terminal data, etc.) displayed within second display area 1010. Window 1000 can include up scrolling button 1031, down scrolling button 1032, vertical scrolling bar 1033, and vertical scrolling field 1034 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within third display area 1030 [Stead, 5:50-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of the combination of Card and Griggs, to include the scrolling of fields feature of Stead.
One would have been motivated to make this modification to allow users to scroll through fields upon command, and see more information than can be displayed on a single display, by scrolling additional data onto and off of the screen.

Claim 13. (Currently Amended):  The combination of Card and Griggs, teaches the non-transitory computer readable medium according to claim 11.  The combination of Card and Griggs, does not teach further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize, if the width direction region where the child elements newly expanded in response to the expanding operation are to be displayed goes beyond the display area of the display in the longitudinal direction, causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction so that the width direction region fits in the longitudinal direction.
However, Stead teaches further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize, if the width direction region where the child elements newly expanded in response to the expanding operation are to be displayed goes beyond the display area of the display in the longitudinal direction, causing all the elements requested to be displayed on the display to longitudinally slide together in the longitudinal direction so that the width direction region fits in the longitudinal direction (window 1000 can include up scrolling button 1011, down scrolling button 1012, and vertical scrolling field 1014 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within first display area 1010. Up scrolling button 1021, down scrolling button 1022, vertical scrolling bar 1023, and vertical scrolling field 1024 can be included within window 1000 to control the scrolling of nodes (e.g., non-terminal nodes, non-terminal data, etc.) displayed within second display area 1010. Window 1000 can include up scrolling button 1031, down scrolling button 1032, vertical scrolling bar 1033, and vertical scrolling field 1034 to control the scrolling of nodes (e.g., root nodes, root data, etc.) displayed within third display area 1030 [Stead, 5:50-62]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of the combination of Card and Griggs, to include the scrolling of fields feature of Stead.
One would have been motivated to make this modification to allow users to scroll through fields upon command, and see more information than can be displayed on a single display, by scrolling additional data onto and off of the screen.

Claims 5, 6, 7, 14, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Card et al. (US 7392488 B2, published: 6/24/2008) and Griggs et al. (US 8458169 B2, published: 6/4/2013), and in further view of Vernia et al. (US 20150242079 A1, published: 8/27/2015).
Claim 5. (Currently Amended):  The combination of Card and Griggs, teaches the tree-information-providing device according to claim 1.  The combination of Card and Griggs, does not teach wherein the controller is configured to further execute, in the case of displaying on the display an element comprising the child elements on a lower layer, the child elements being unexpanded, attaching an expandable indication indicating that expanding is possible to the element.
However, Vernia teaches wherein the controller is configured to further execute, in the case of displaying on the display an element comprising the child elements on a lower layer, the child elements being unexpanded, attaching an expandable indication indicating that expanding is possible to the element ([Vernia, FIGS. 3-5]; Examiner's Note: as illustrated, indications of arrows for nodes, down arrow open node, right arrow closed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of the combination of Card and Griggs, to include the indications that data nodes may be expanded feature of Vernia.
One would have been motivated to make this modification to alert users as to wish data nodes have additional sub-nodes below or within them.

Claim 6. (Currently Amended):  The combination of Card, Griggs, and Vernia, teaches the tree-information-providing device according to claim 5.  Vernia further teaches wherein the controller is configured to further execute changing the expandable indication to an expanded indication, when accepting the user input for the expanding operation for the element attached with the expandable indication ([Vernia, FIGS. 3-5]; Examiner's Note: as illustrated, indications of arrows for nodes, down arrow open node, right arrow closed).

Claim 7. (Currently Amended):  The combination of Card, Griggs, and Vernia, teaches the tree-information-providing device according to claim 5.  Vernia further teaches wherein the expandable indication is an expandable mark added to a display of the element ([Vernia, FIGS. 3-5]; Examiner's Note: as illustrated, indications of arrows for nodes); and the controller is configured to further execute: accepting a user input targeting the expandable mark as the expanding operation ([Vernia, FIG. 4]; Examiner's Note: selecting "External Providers" expands to show Provider 1 and Provider 2); and accepting a user input targeting the display of the element as a designation operation of the element (a user may select the node 322 corresponding to the second external provider and the section 330 may display information associated with the second external provider represented by the node 322 [Vernia, 0026, FIG. 4]).

Claim 14. (Currently Amended):  The combination of Card and Griggs, teaches the non-transitory computer readable medium according to claim 10.  The combination of Card and Griggs, does not teach further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize, in the case of displaying on the display an element comprising the child elements on a lower layer, the child elements being unexpanded, attaching a expandable indication indicating that expanding is possible to the element.
However, Vernia teaches further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize, in the case of displaying on the display an element comprising the child elements on a lower layer, the child elements being unexpanded, attaching a expandable indication indicating that expanding is possible to the element ([Vernia, FIGS. 3-5]; Examiner's Note: as illustrated, indications of arrows for nodes, down arrow open node, right arrow closed).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hierarchical expandable element display that expands vertically down to reveal horizontal sub-nodes invention of the combination of Card and Griggs, to include the indications that data nodes may be expanded feature of Vernia.
One would have been motivated to make this modification to alert users as to wish data nodes have additional sub-nodes below or within them.

Claim 15. (Currently Amended):  The combination of Card, Griggs, and Vernia, teaches the non-transitory computer readable medium according to claim 14.  Vernia further teaches further comprising an instruction, when executed on a computer, perform a method for causing the controller to realize changing the expandable indication to an expanded indication, when accepting the user input for the expanding operation for the element attached with the expandable indication ([Vernia, FIGS. 3-5]; Examiner's Note: as illustrated, indications of arrows for nodes, down arrow open node, right arrow closed).

Claim 16. (Currently Amended):  The combination of Card, Griggs, and Vernia, teaches the non-transitory computer readable medium according to claim 14.  Vernia further teaches wherein the expandable indication is an expandable mark added to a display of the element ([Vernia, FIGS. 3-5]; Examiner's Note: as illustrated, indications of arrows for nodes); and the non-transitory computer readable medium further comprises an instruction, when executed on a computer, perform a method for causing the controller to execute: causing a user input targeting the expandable mark to be accepted as the expanding operation ([Vernia, FIG. 4]; Examiner's Note: selecting "External Providers" expands to show Provider 1 and Provider 2); and causing a user input targeting the display of the element to be accepted as a designation operation of the element (a user may select the node 322 corresponding to the second external provider and the section 330 may display information associated with the second external provider represented by the node 322 [Vernia, 0026, FIG. 4]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art displays hierarchical data arranged, at least in part, so that sub-nodes are vertically below expandable nodes:
Audet et al. (US 9519693 B2, published: 12/13/2016)
Gan et al. (US 8677279 B2, published: 3/18/2014)
Hodge et al. (US 10445805 B2, Filed: 8/8/2018)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145